Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered February 7, 1997, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s claim that the sentencing court’s remarks concerning parole release constituted an enhanced sentence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the *231court’s remarks were neither a directive to the Parole Board nor an enhancement of the promised sentence (People v Skinner, 232 AD2d 201, lv denied 89 NY2d 929; People v Saldana, 221 AD2d 239, 240, lv denied 87 NY2d 1024). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.